THIRD AMENDMENT

 

TO


GAS SALE AND PURCHASE AGREEMENT

 

BETWEEN

 

HILCORP ALASKA, LLC

 

AND

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

CEA-13-AMENDED

 

 

Effective Date: August 1, 2015

 

Delivery Commencement Date: April 1, 2018

 

Termination Date: March 31, 2023

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

SECTION

 

PAGE

PREAMBLE

 


1 

RECITALS

 


1 

AGREEMENT

 


1 

1.

DEFINITIONS & INTERPRETATIONS

 


1 

2.

GAS SALES

 


1 

7.

SALES PRICE: COST ALLOCATION: STATE’S ROYALTY SHARE

 


4 

SIGNATURES

 


6 

 

 

 

Hilcorp Alaska, LLC, and Chugach Electric Association, Inc.

Third Amendment to GSPA CEA-13 effective August 1, 2015

Page ii

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO GAS SALE AND PURCHASE AGREEMENT

 

This THIRD AMENDMENT TO GAS SALE AND PURCHASE AGREEMENT (“Third Amendment”) is
made by Hilcorp Alaska, LLC (“Seller”), a Deleware limited liability company,
with office located at 3800 Centerpoint Drive, Suite 100, Anchorage, Alsaka
99503-5826, and Chugach Electric Association, Inc. (“Buyer”), an Alaska
nonprofit electric cooperative corporation, with offices located at 5601
Electron Drive, Anchorage, Alaska 99518-1074, collectively referred to as
“Parties” and individual as “Party,” dated as of August 1, 2015 (the “Effective
Date”). 

 

RECITALS

 

A.



The Parties have entered into that certain Gas Sale and Purchase Agreement
("Agreement'') dated as of July 1, 2013, and numbered for the Parties'
convenience as CEA-13. Buyer filed the Agreement with the RCA on July 12, 2013,
in Docket TA377-8. The Agreement was approved by the RCA by Letter Order No.
L1300429 dated September 10, 2013, in Docket TA377-8.

 

B.



The Parties have amended the Agreement twice. The First Amendment to the Gas
Sale and Purchase Agreement ("First Amendment'') was dated as of August 1, 2014.
Buyer filed the First Amendment with the RCA on August 27, 2014, Tariff Advise
No. 391-8. The First Amendment was approved by the RCA by Letter Order No.
Ll400406 dated September 15, 2014. The Second Amendment to the Gas Sale and
Purchase Agreement (''Second Amendment") was dated as of May 1, 2015. The Buyer
filed the Second Amendment with the RCA on March 11, 2015, in Tariff Advise No.
401-8. The Second Amendment was approved by the RCA by Letter Order No. Ll500220
dated April 20, 2015.

 

C.



The Parties desire to provide for additional gas purchases and sales under the
Agreement in accordance with the terms of this Third Amendment. Specifically,
the Parties desire to provide for additional years of Firm Gas.

 

AGREEMENT

 

1.



DEFINITIONS & INTERPRETATION

 

(a)



Section 1.1 is amended to modify the following terms and definitions:

 

 

“Termination Date” means March 31, 2023.

 

2.



GAS SALES

 

(a)



Section 2.3(A)(1) is amended to increase the Annual Contract Quantity in
Contract Year 5 and to add four additional Contract Years of Firm Gas sales and





Hilcorp Alaska, LLC, and Chugach Electric Association, Inc.

Third Amendment to GSPA CEA-13 effective August 1, 2015

Page 1

--------------------------------------------------------------------------------

 



is revised to read as follows:

 

(1)



The Annual Contract Quantities under this Agreement are as follows:

 

 

 

 

 

 

 

 

Contract Year

Dates

 

Annual Contract

Quantity

(MMcf)

 

1

01/01/15 through 12/31/15

2,427.25

2

01/01/16 through 12/31/16

5,215.50

3

01/01/17 through 12/31/17

7,975.25

4

01/01/18 through 03/31/18

2,009.25

5

04/01/18 through 3/31/19

6,935

6

04/01/19 through 03/31/20

5,490

7

04/01/20 through 03/31/21

5,475

8

04/01/21 through 03/31/22

5,475

9

04/01/22 through 03/31/23

5,475

 

(b)



Section 2.3(A)(4) is deleted in its entirety and the following is inserted in
its place:

 

(4)



Without limiting Buyer’s rights pursuant to Sections 2.3(A)(2) or 2.3(A)(3),
Buyer may:

 

(a) by notice to Seller on or before April 1, 2016, increase the Annual Contract
Quantity for Contract Year 5 up to a maximum of 8,030 MMcf;

 

(b) by notice to Seller on or before October 1, 2017, increase the Annual
Contract Quantity for Contract Year 6 up to a maximum of 8,052 MMcf; and

 

(c) by notice to Seller on or before October 1, 2018, increase the Annual
Contract Quantity for Contract Year 7, Contract Year 8 and Contract Year 9 up to
a maximum quantity of 8,030 MMcf in each Contract Year.





Hilcorp Alaska, LLC, and Chugach Electric Association, Inc.

Third Amendment to GSPA CEA-13 effective August 1, 2015

Page 2

--------------------------------------------------------------------------------

 



If Buyer provides notice as set forth in this Section 2.3(A)(4), then the Annual
Contract Quantity, the Average Daily Contract Quantity, and the Monthly Contract
Quantities in the applicable Contract Year(s) shall be amended as provided in
such notice.

 

(c)



Section 2.3(A) is further amended to add a new subsection as follows:

 

(5)



Without limiting Buyer’s rights pursuant to Sections 2.3(A)(2), 2.3(A)(3),
2.3(A)(4) or 2.3(E), with respect to each of Contract Year 5 through Contract
Year 9, by notice to Seller from time-to-time, Buyer may purchase up to 2.0
MMcfpd of Gas on a Firm basis and at the then-applicable Base Load Gas Price,
such purchase to be effective for the Day(s) for which such notice is given, and
which purchase shall not increase, decrease or otherwise affect the applicable
Annual Contract Quantity, Monthly Contract Quantity or Average Daily Contract
Quantity applicable to the Contract Year, Month or Day during which such
purchase is made. To purchase up to an additional 2.0 MMcfpd pursuant to this
Section 2.3(A)(5), (i) Buyer must notify Seller no later than three (3) Days
prior to the Day such Gas is first to be delivered and (ii) such purchase must
be for no fewer than seven (7) consecutive Days.

 

(d)



Section 2.3(B) is amended to add the Average Daily Contract Quantity for the
additional Contract Years and is revised to read as follows:

 

(B)



Average Daily Contract Quantity: The Average Daily Contract Quantity during each
Contract Year shall be as set forth in the following chart:

 

 

 

 

 

 

Contract Year

Dates

Average Daily Contract Quantity

(MMcfd)

 

1

01/01/15 through 12/31/15

6.650

2

01/01/16 through 12/31/16

14.250

3

01/01/17 through 12/31/17

21.850

4

01/01/18 through 03/31/18

22.325

5

04/01/18 through 3/31/19

19.000

6

04/01/19 through 03/31/20

15.000

7

04/01/20 through 03/31/21

15.000

 





Hilcorp Alaska, LLC, and Chugach Electric Association, Inc.

Third Amendment to GSPA CEA-13 effective August 1, 2015

Page 3

--------------------------------------------------------------------------------

 



 

 

 

 

 

Contract Year

Dates

Average Daily Contract Quantity

(MMcfd)

 

8

04/01/21 through 03/31/22

15.000

9

04/01/22 through 03/31/23

15.000

 

7.



SALES PRICE; COST ALLOCATION; STATE’S ROYALTY SHARE

 

(a)



Section 7.1(A) is amended to add the Sales Price for the additional Contract
Years and is revised to read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract

Year

 

Base Load Gas Price

(Dollars per Mcf)

 

Swing Load Gas Price

(Dollars per Mcf)

 

Emergency Load

Gas Price

(Dollars per Mcf)

 

1

7.13

8.91

10.70

2

7.42

9.28

11.13

3

7.72

9.65

11.58

4

8.03

10.04

12.04

5

7.35

9.19

11.02

6

7.50

9.37

11.25

7

7.65

9.56

11.47

8

7.80

9.75

11.70

9

7.96

9.95

11.94

 

 

 

Agreement Remains in Force: Except as otherwise provided in this Third
Amendment, (i) the terms and conditions of the Agreement remain in full force
and effect, and (ii) the definitions set forth in the Agreement apply to this
Third Amendment.

 

Regulatory Approval: It is a condition precedent to the effectiveness of this
Third Amendment that it has received RCA Approval (as defined below).  Buyer
will use commercially reasonable efforts to obtain regulatory approval of this
Third Amendment.   Seller shall have no responsibility
to  take  any  action  or  incur any cost to obtain
regulatory  approval  of  this  Third





Hilcorp Alaska, LLC, and Chugach Electric Association, Inc.

Third Amendment to GSPA CEA-13 effective August 1, 2015

Page 4

--------------------------------------------------------------------------------

 



Amendment. If the RCA issues an order that approves (conditionally or otherwise)
this Third Amendment and imposes terms and conditions or modifications
unacceptable to Buyer or Seller, each as determined in its sole and absolute
discretion, Buyer or Seller may terminate this Third Amendment upon written
notice to the other Party, such termination to take effect on the date outlined
in any such written notice of termination. If RCA Approval has not been obtained
by January 31, 2016, either Party may terminate this Third Amendment upon notice
to the other Party, such termination to take effect on the date outlined in any
such written notice of termination.

"RCA Approval" will be deemed to have occurred on the date that an RCA order
approving the

Third Amendment without conditions or modifications unacceptable to the Parties
becomes final and is not subject to further reconsideration or appeal or on such
other date as may be mutually agreed by the Parties in writing.

 

Valuation of State’s Royalty Share. Pursuant to AS 38.05.180(aa) and (bb),
within thirty (30)

Days after the execution of this Third Amendment, Seller shall submit a written
request to the

Department of Natural Resources to enter into an agreement with Seller to accept
the price for the Gas established in this Agreement for each of Contract Year 6
through Contract Year 9 as the value of the State of Alaska's royalty share of
Gas production sold by Seller in each of Contract Year 6 through Contract Year
9. The Parties shall use reasonable efforts and shall cooperate with one another
and the State in seeking the State's approval of the request.

 

Confidentiality: Each Party will keep this Third Amendment and any information,
documents or materials produced for used in relation to this Third Amendment
(col1ectively, "Transaction Information'') confidential and will not disclose
such Transaction Information to any third party, except (1) to contractors,
subcontractors and consultants and their respective employees, servants or
agents actively engaged in the preparation for the performance, or the actual
performance, of the Third Amendment; (2) to the auditors, legal advisers,
insurers and affiliates of that Party, to whom this confidentiality obligation
will extend,  (3)  where the Party is under a legal or regulatory obligation to
make such disclosure (including, with respect to Buyer, in relation to obtaining
RCA Approval, and, with respect to Seller, in relation to obtaining the
agreement of Department of Natural Resources regarding  the valuation of the
State's royalty share),  but limited to the extent of that legal obligation, or
(4) with the prior written consent of the other Party.  "Transaction
Information" shall not include any information that is in the public domain, or
which hereafter becomes in the public domain through no fault of a Party, as
(without limitation) through a filing by Buyer with the RCA.

 

Counterparts: This Third Amendment may be executed by the Parties in any number
of counterparts and on separate counterparts, including electronic transmittals,
each of which when so executed will be deemed an original, but all such
counterparts, when taken together, will constitute but one and the same Third
Amendment. In the event one Party executes the Third Amendment, and the other
Party does not execute the Third Amendment within ten (10) Days of the first
Party's execution, the execution of the Third Amendment by the first Party will
be deemed null and void.





Hilcorp Alaska, LLC, and Chugach Electric Association, Inc.

Third Amendment to GSPA CEA-13 effective August 1, 2015

Page 5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Third Amendment effective as
of the date set forth in the preamble.

 

 

 

 

HILCORP ALASKA, LLC

 

CHUGACH ELECTRIC ASSOCIATION, INC.

Signature:

 

Signature:

/s/ Greg Lalicker

 

/s/ Bradley W. Evans

Name: Greg Lalicker

 

Name: Bradley W. Evans

Title:   President

 

Title:  Chief Executive Officer

Date:  7/23/15

 

Date:   July 22, 2015

 



Hilcorp Alaska, LLC, and Chugach Electric Association, Inc.

Third Amendment to GSPA CEA-13 effective August 1, 2015

Page 6

--------------------------------------------------------------------------------